Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This action is responsive to application filed on August 30, 2021. Claims 1-14 are pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S. Application No. 16/778,241, filed on January 31, 2020 (now U.S. Patent No. 11,113,954), which application claims the benefit of and is a continuation of U.S. Application No. 16/199,463, filed on November 26, 2018 (now U.S. Patent No. 10,937,306), which application claims the benefit of and is a continuation of U.S Application No. 15/900,342 filed on February 20, 2018 (now U.S. Patent No. 10,922,958), which application claims the benefit of and is a continuation of U.S Application No.15/789,547, filed on October 20, 2017 (now U.S. Patent No. 10,325,486), which application claims the benefit of and is a continuation of U.S Application No.15/259,847, filed on September 8, 2016 (now U.S. Patent No. 9,842,492), which application claims the benefit of and is a continuation of U.S Application No.14/136,023, filed on December 20, 2013 (now U.S. Patent No. 9,449,500), which application claims the benefit of and is a continuation-in-part of U.S. Application No. 13/899,671, filed on May 22, 2013 (now U.S. Patent No. 9,437,105), which application claims the benefit of and is a continuation of U.S Application No.13/657,176, filed on October 22, 2012 (now U.S. Patent No. 9,215,394), which application claims the benefit of U.S. Provisional Application No. 61/552,857, filed October 28, 2011, and U.S. Provisional Application No. 61/680,876, filed August 8, 2012.

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 12/07/2021, 01/06/2022, 02/16/2022, 03/21/2022, 05/17/2022, 06/03/2022, and 07/14/2022 have been considered and are in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings filed on 08/30/2021 are acknowledged and are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,113,954 (issued on September 7, 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention using the same means with little additional change to the claim language.
                                      Allowable Subject Matter
Claims 1-14 would be allowable by overcoming the nonstatutory obviousness-type double patenting rejection of the claims set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art fail to disclose, teach, or fairly suggest each and every limitations of the invention recited in independent claims 1 and 7. Specifically, the prior art does not disclose, teach, or suggest a multimedia receiver/method that identifies a one of a plurality of ports of the multimedia receiver to which a source 5media device is connected, monitors the identified one of the plurality of ports for a video frame output by the source media device to determine whether the source media device received the test command, and in response to determining that the source media device received the test command, 10stores an indication that the source media device can be controlled using the communication protocol, as mentioned in independent claims 1 and 7.
Similar to the explanation of reasons for allowance in the parent application, the closest prior art of Chardon (U.S Publication No. 2012/0249890) and Laksono (U.S Publication No. 2006/0080707), either alone or in combination, does not expressly teach the combination of limitations presented in the claimed invention. Claims 2-6 and 8-14 depend on, and further limit independent claims 1 and 7. Therefore, dependent claims 2-6 and 8-14 are indicated as allowable for the same reasons as set forth above for independent claims 1 and 7 due to their dependencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687
adnan.aziz@uspto.gov